In an action to recover damages for personal injuries, the defendants Skyway Construction Co., Inc., and 148 West 48th Corp. appeal from an order of the Supreme Court, Kings County, dated November 9, 1959, which grants plaintiff’s motion to: (1) open her default; and (2) vacate a judgment of said court entered against her on September 22, 1959, upon the payment of costs, and, upon such payment, denies said defendants’ motion to dismiss the complaint for failure to prosecute. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.